Citation Nr: 0733021	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  97-33 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eyelid 
disorder with associated loss of vision.

2.  Entitlement to service connection for a giant cell tumor 
of the right index finger, status post excision. 

3.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957 and from February 1960 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1997, April 2003, and April 2004 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.  As to 
entitlement to service connection for a left eyelid disorder 
with associated loss of vision, the veteran testified at a 
Central Office hearing in April 1999 and this issue was 
thereafter the subject of Board remands in August 1999, April 
2000, April 2001, and February 2005.  As to entitlement to 
service connection for a giant cell tumor of the right index 
finger, status post excision, and for multiple myeloma, these 
issues were remanded by the Board in February 2005.  In July 
2005, the veteran withdrew his claim of entitlement to 
service connection for a gallbladder cyst.  38 C.F.R. 
§ 20.204(b) (2006).  In February 2007, the veteran testified 
at a hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
a left eyelid disorder with associated loss of vision was 
present in-service; that a left eyelid disorder with 
associated loss of vision is causally linked to any incident 
of or finding recorded during service; or that diabetic 
retinopathy manifested itself to a compensable degree in the 
first post-service year.

2.  The preponderance of the evidence is against finding that 
the giant cell tumor of the right index finger, status post 
excision, was present in-service; that the giant cell tumor 
of the right index finger, status post excision, is causally 
linked to any incident of or finding recorded during service; 
or that the giant cell tumor of the right index finger was 
malignant. 

3.  The preponderance of the competent evidence is against 
finding that the veteran has a current diagnosis of multiple 
myeloma.


CONCLUSIONS OF LAW

1.  The veteran's left eyelid disorder with associated loss 
of vision was not incurred or aggravated during military 
service nor may diabetic retinopathy be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The veteran's giant cell tumor of the right index finger, 
status post excision, was not incurred or aggravated during 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The veteran's claimed multiple myeloma was not incurred 
or aggravated during military service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to the left eyelid disorder with associated loss of 
vision, written notice provided in August 1999, April 2001, 
June 2001, April 2003, May 2005, and May 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a), including notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

As to the giant cell tumor of the right index finger, status 
post excision, written notice provided in April 2003, prior 
to the appealed from April 2003 rating decision, along with 
the subsequent notice provided in May 2005 and May 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a), including 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Dingess, supra.

As to multiple myeloma, written notice provided in January 
2004, prior to the appealed from April 2004 rating decision, 
along with the subsequent notice provided in May 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a), including 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Dingess, supra. 

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  To 
the extent that VA failed to follow this sequence, since the 
appealed from rating decision the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute and that error was corrected by 
the readjudication of his claims in the August 2006 
supplemental statement of the case.   See Mayfield v. 
Nicholson, No. 02-1077 slip op. at 7 (U.S. Vet. App. Dec. 21, 
2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  Moreover, a review of the record on appeal shows the 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical, 
service personnel records, and all identified post-service 
records including all of the claimant's records from MacDill 
Air Force Base, Dr. William Cromwell, Dr. Pangan, Barrington 
Medical Center, Dr. Patrick McAndrews, Bethesda Naval Medical 
Hospital, Johnson & Griffin Dermatological Associates, Roy Z. 
Braunstein, M.D., Dr. Allan J. Simpson and Martin Hyzinski, 
M.D., of Marian Community Hospital, and Mercy Health Partners 
Northeast Region as well as from the Tampa and Wilkes-Barre 
VA Medical Centers.  Moreover, as to the claims of service 
connection for a giant cell tumor of the right index finger, 
status post excision, and multiple myeloma VA obtained VA 
examinations and/or medical opinions in March 2004, April 
2004, and August 2005. 

As to the record not including a comprehensive VA medical 
opinion as to the origins of the veteran's left eyelid 
disorder with associated loss of vision, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his left 
eyelid disorder with associated loss of vision was caused by 
his military service.  As will be more fully explained below, 
the in-service medical records are silent for complaints, 
diagnoses, or treatment for a left eyelid disorder with 
associated loss of vision and the first diagnosis of a left 
eyelid disorder with associated loss of vision does not 
appear in the record until decades after the claimant's 1975 
separation from military service.  For this reason, the Board 
finds that a medical opinion is not necessary to decide the 
claim, in that any such opinion could not establish the 
existence of the claimed in-service injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Claims

The veteran contends that his left eyelid disorder with 
associated loss of vision, giant cell tumor of the right 
index finger, status post excision, and multiple myeloma 
began during or as the result of his military service.  In 
the alternative, it is also argued that the above disorders 
were caused by his exposure to the herbicide Agent Orange 
while serving in the Republic of Vietnam.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of certain chronic diseases, including diabetes, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

The list of presumptive diseases includes, among other 
diseases, multiple myeloma and a malignant giant cell tumor 
of the tendon sheath.  38 C.F.R. § 3.309(e).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Left Eyelid and Vision Disorders

The service medical records, including the November 1974 
separation examination, are negative for complaints, 
diagnoses, or treatment related to a left eyelid disorder 
with associated loss of vision except for a June 1961 
treatment records which showed his treatment for glass in the 
left eye with a diagnosis of conjunctivitis and a June 1968 
treatment records that showed his treatment for swelling of 
the left eye lid.  

Post-service, the record shows the veteran's complaints, 
diagnoses, and/or treatment for a left eyelid and/or vision 
disorder starting in 1992.  See treatment records from 
MacDill Air Force Base dated from April 1981 to November 
1998; VA treatment records dated from May 1992 to June 2006; 
records from Barrington Medical Center dated in May 1992; 
records from Dr. Simpson dated in May 1992; and records from 
Dr. Braunstein dated from May 1998 to December 1999.

Specifically, in May 1992, VA and private treatment records 
note that the veteran had a temporary loss of vision in his 
left eye but without any current problem.  Dr. Simpson in a 
May 1992 treatment record opined that the veteran had 
temporary loss of vision due to an ischemic episode.  

Thereafter, in May and June 1998 treatment records from 
MacDill Air Force Base, the veteran is seen because if 
problems with blurred vision in his left eye diagnosed as 
diabetic retinopathy and retinal vein occlusion.  Subsequent 
November 1998 records from MacDill Air Force Base also show 
the veteran being diagnosed with a detached retina in one of 
his eyes.  

Similarly, May and June 1998 treatment records from Dr. 
Braunstein diagnosed, as to the left eye, central retinal 
vein occlusion, branch vein occlusion, status post retinal 
vein occlusion, retinal edema, dry eye, blepharitis, and 
early cataracts.  

Likewise, at July 2001, August 2002, and April 2003 VA eye 
examinations the veteran was diagnosed with central retinal 
vein occlusion, hypertension retinopathy, and dry eye 
syndrome as well as small nevus, refractive error, and/or 
blepharitis.  VA treatment records thereafter also diagnosed 
cataracts.  See VA treatment records dated in January 2005, 
January 2006, and January 2007. 

As to the origins or etiology of the above left eye problems, 
at the March 2003 VA eye examination the veteran was 
diagnosed as follows: 

a central retinal vein occlusion in the 
left eye with very significant poor 
vision  in the left eye with questionable 
due to his multiple myeloma with 
questionable neovascularization [of the] 
left eye. 

In the addendum to the March 2003 VA eye examination, it was 
opined as follows:

On the differential of a left central 
vascular occlusion to the left eye, in 
which the patient has poor vision and now 
has questionable neovascularization, as 
likely as not related to any of the 
things stated above, hypertension, Agent 
Orange, multiple myeloma, and other 
health problems the patient has. 

Subsequently, in an April 2004 addendum to the March 2003 VA 
eye examination, it was opined as follows:

In regards to his central retinal vein 
occlusion in the left eye originally 
documented as more likely then not 
secondary to multiple myeloma, if we are 
to assume that he does not have a 
diagnosis of multiple myeloma[,] central 
retinal vein occlusion can be secondary 
to an idiopathic unknown vasculopathy, it 
can also be secondary to hypertension . . 
. It is not possible to further elucidate 
the cause of his central retinal vein 
occlusion.

Initially, the Board finds that the March 2003 VA eye 
examiner's opinion linking current left eye central retinal 
vein occlusion to his exposure to Agent Orange while serving 
in the Republic of Vietnam not credible given the fact that 
the opinion was based on an inaccurate medical history (i.e., 
the claimant having a current diagnosis of multiple myeloma), 
and because the opinion was later recanted in the April 2004 
addendum.  See Evans, supra; Also see LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion).  

Therefore, the record is silent for a credible medical 
opinion linking the veteran's current left eyelid disorder 
with associated loss of vision to his military service.  
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  It is 
also pertinent to point out that the first diagnosis of a 
left eyelid disorder with associated loss of vision does not 
appear in the record until seventeen years after the 
veteran's 1975 separation from active duty.  Such negative 
evidence weighs against the claim for direct service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).   Moreover, 
the presumptions found at 38 C.F.R. §§ 3.307, 3.309 are of no 
help to the veteran in establish his claim of service 
connection for the left eyelid disorder with associated loss 
of vision because the record does not show him being 
diagnosed with diabetic retinopathy in the first post-service 
year.  

With regard to herbicide exposure, service personnel records 
show the veteran served in the Republic of Vietnam during the 
required time period.  Therefore, he is a Vietnam Era veteran 
and as such is presumed to have been exposed to herbicides 
while serving in the Republic of Vietnam as well as afforded 
the presumption of service incurrence of the disease listed 
at 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6).

Nonetheless, the presumptions found at 38 C.F.R. §§ 3.307, 
3.309 do not help the claimant establish service connection 
for a left eyelid disorder with associated loss of vision 
because none of the veteran's diagnosed left eye disorders 
are presumption diseases listed at 38 C.F.R. § 3.309(e). 

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a left eyelid disorder with 
associated loss of vision on a direct and a presumptive 
basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

Giant Cell Tumor of the Right Index Finger

The service medical records, including the November 1974 
separation examination, are negative for complaints, 
diagnoses, or treatment related to a giant cell tumor of the 
right index finger.

Post-service, the record shows the veteran's complaints 
and/or treatment for a bump on his right index finger 
starting in 1994.  See VA treatment records dated from May 
1992 to June 2006; treatment records from MacDill Air Force 
Base dated in September 1999.  VA treatment records dated in 
July 1999 show the bump being diagnosed as Heberden's nodes 
and in August 1999 as a cyst.  Following a September 1999 
resection, the diagnosis was giant cell tumor of the tendon 
sheath.  Id.

As to the origins or etiology of the giant cell tumor of the 
right index finger, August 1999 VA treatment records noted 
that the veteran had a ten year history of cysts, times two, 
on the right index finger.  Moreover, in August 2005, VA 
obtained a medical opinion in which the physician, after a 
review of the record on appeal, opined that the tumor was 
"benign" and "less likely as not caused by his military 
service."  

The above opinions are not contradicted by any other medical 
opinion of record.  Evans, supra.  Therefore, the 
preponderance of the competent evidence is against finding 
that the veteran's giant cell tumor of the right index finger 
is due to his military service. 38 C.F.R. §§ 3.303; Rabideau, 
supra.  Moreover, the first diagnosis of a giant cell tumor 
of the right index finger does not appear in the record until 
almost twenty years after the veteran's 1975 separation from 
active duty.  Such negative evidence weighs against the 
claims for direct service connection.  See Maxson, supra.  

With regard to herbicide exposure, as explained above, while 
the veteran is a Vietnam Era veteran and afforded the 
presumption of service incurrence of the disease listed at 
38 C.F.R. § 3.309(e), these presumptions do not help the 
claimant establish service connection for a giant cell tumor 
of the right index finger because the August 2005 VA examiner 
opined that the giant cell tumor of the right index finger 
was "benign" and the presumption only applies to 
"malignant" giant cell tumors.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a giant cell tumor of the 
right index finger on a direct and a presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 

Multiple Myeloma

While the service medical records show the veteran's 
treatment for a skin rash in December 1954, they, including 
the November 1974 separation examination, are negative for 
complaints, diagnoses, or treatment related to multiple 
myeloma.

Post-service, a November 2002 whole body bone scan noted that 
the veteran's clinical history included multiple myeloma.  
Likewise, at the March 2003 VA psychiatric and eye 
examinations, the examiners reported that the veteran's 
medical history included multiple myeloma.  Similarly, a May 
2004 treatment record from Mercy Health Partners Northeast 
Region noted under history possible/questionable multiple 
myeloma.  Additionally, a November 2004 VA treatment record 
noted a history of multiple myeloma.  Furthermore, a July 
2004 VA treatment record listed multiple myeloma as one of 
the veteran's active diagnoses. 

However, the November 2002 bone scan was normal.  Likewise, 
the March 2003 VA skin examiner, after a review of the record 
on appeal and an examination of the claimant, did not 
diagnosis multiple myeloma.  Furthermore, at the March 2004 
VA hematology examination, which was held for the express 
purpose of ascertaining if the veteran had multiple myeloma, 
it was opined after a review of the record on appeal and an 
examination of the claimant as follows:

The veteran has no evidence on 
examination or any history of multiple 
myeloma.  Possibility of confusion 
between malignant melanoma and multiple 
myeloma could have arisen from a clerical 
mistake.  Regardless, [the veteran] has 
no evidence of [a] malignant condition 
currently.  (Emphasis added).

Likewise, in an April 2004 addendum to the March 2003 VA eye 
examination, it was opined as follows:

This is a re-evaluation of [the veteran] 
regarding an attempt to find 
documentation of [a] diagnosis of 
multiple myeloma . . . Upon reviewing the 
c-file in its entirety in great detail, 
there was no documentation of a diagnosis 
or laboratory evidence supporting a 
diagnosis of multiple myeloma found.  
(Emphasis added).

Similarly, in March 2006, the veteran's own physician Dr. 
Hyzinski opined that the claimant was "doing well with no 
definite evidence of multiple myeloma . . ." 

The Board assigns more evidentiary weight to the medical 
opinions that did not find that the veteran had a current 
diagnosis of multiple myeloma than those that did because the 
latter opinions were either provided by experts in the 
medical field in questions (i.e., dermatology) and/or 
provided after a review of the entire record on appeal 
including the medical records that diagnosed and/or noted a 
history of multiple myeloma.  Evans, supra.  Moreover, the 
November 2002 bone scan was normal and in the April 2004 
addendum the eye examiner recanted the earlier diagnosis of 
multiple myeloma.  And, as to the July 2004 and November 2004 
VA treatment records, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

As the preponderance of the competent evidence is against 
finding that the veteran has ever been diagnosed with 
multiple myeloma, service connection for multiple myeloma 
must be denied on a direct and a presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. 
§§ 3.303, 3.307, and 3.309; Rabideau, supra. 

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his representative's, his ex-
wife's, his brother-in-law, and his other family members' 
statements to the RO as well as the appellant's statements to 
his physicians and the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
opinions relating to the diagnosis or etiology of diseases or 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative 
evidence as to the issues on appeal.

Likewise, as to the medical literature and newspaper articles 
filed by the veteran, the Board finds that such generic 
texts, which do not address the facts in this particular case 
with any degree of medical certainty, do not amount to 
competent medical evidence.  See Mattern v. West, 12 Vet. 
App. 222, 228 (1999). 

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for left eyelid disorder with associated 
loss of vision is denied.

Service connection for a giant cell tumor of the right index 
finger, status post excision, is denied.

Service connection for multiple myeloma is denied.



____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


